Exhibit 10.24(b)

FORM OF STOCK OPTION AGREEMENT

THIS AGREEMENT, dated as of [DATE] (the “Grant Date”) is made by and between
Valcon Acquisition Holding B.V., a private company with limited liability
incorporated under the laws of The Netherlands, having its registered office in
Diemen, The Netherlands (hereinafter referred to as the “Company”), and the
individual whose name is set forth on the signature page hereof, who is an
employee of the Company or a Subsidiary of the Company, hereinafter referred to
as the “Optionee”. Any capitalized terms herein not otherwise defined in Article
I shall have the meaning set forth in the 2006 Stock Acquisition and Option Plan
for Key Employees of and Valcon Acquisition Holding B.V. and Its Subsidiaries
(the “Plan”).

WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee, charged with administration of the Plan, has determined
that it would be to the advantage and best interest of the Company and its
shareholders to grant the Option provided for herein to the Optionee as an
incentive for increased efforts during his term of office with the Company or
its Subsidiaries, and has advised the Company thereof and instructed the
undersigned officers to issue said Option;

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I

DEFINITIONS

Whenever the following terms are used in this Agreement, they shall have the
meaning specified in the Plan or below unless the context clearly indicates to
the contrary.

Section 1.1. - Cause

“Cause” shall mean “Cause” as such term may be defined in any employment, change
in control or severance agreement between the Optionee and the Company or any of
its Subsidiaries (the “Employment Agreement”), or, if there is no such
Employment Agreement or if no such term is defined therein, “Cause” shall mean:
(i) the Optionee’s willful misconduct with regard to the Company; (ii) the
Optionee is indicted for, convicted of, or pleading nolo contendere to, a
felony, a misdemeanor involving moral turpitude, or an intentional crime
involving material dishonesty other than, in any case, vicarious liability;
(iii) the Optionee’s conduct involving the use of illegal drugs in the
workplace; (iv) the Optionee’s failure to attempt in good faith to follow a
lawful directive of his or her supervisor within ten (10) days after written
notice of such failure; and/or (v) the Optionee’s breach of the Optionee’s
Management Stockholders’ Agreement or the Optionee’s other agreements with the
Company, which continues beyond ten (10) days after written demand for
substantial performance is delivered to the Optionee by the Company (to the
extent that, in the reasonable judgment of the Board, such breach can be cured
by the Optionee).



--------------------------------------------------------------------------------

Section 1.2. - Good Reason

“Good Reason” shall mean “Good Reason” as such term is defined in the Employment
Agreement, or if there is no such Employment Agreement or if such term is not
defined therein, “Good Reason” shall mean, without the Optionee’s consent, (i) a
reduction in Optionee’s annual base salary or target annual incentive under the
Annual Incentive Plan (“target AIP”) (excluding any reduction in Optionee’s base
salary and/or target AIP that is part of a plan to reduce compensation of
comparably situated employees of the Company generally; provided that such
reduction in Optionee’s base salary and/or target AIP, as applicable, is not
greater than ten percent (10%) of such base salary and target AIP); (ii) a
material diminution in the nature or scope of the Optionee’s responsibilities,
duties or authority (other than any such diminution which may occur by reason of
the current corporate restructuring programs); or (iii) the relocation by the
Company of the Optionee’s primary place of employment with the Company to a
location more than fifty (50) miles outside of the Optionee’s current principal
place of employment (which shall not be deemed to occur due to a requirement
that the Optionee travel in connection with the performance of his or her
duties); in any case of the foregoing, that remains uncured after ten
(10) business days after the Optionee has provided the Company written notice
that the Optionee believes in good faith that such event giving rise to such
claim of Good Reason has occurred, so long as such notice is provided within
ninety (90) days after such event has first occurred.

Section 1.3. - Option

“Option” shall mean the Time Option granted under Section 2.1 of this Agreement.

Section 1.4. - Permanent Disability

“Permanent Disability” shall have occurred when the Optionee has been unable to
perform his material duties because of physical or mental incapacity for a
period of at least 180 consecutive days, as determined by a medical doctor
mutually agreed upon by the parties hereto. Any question as to the existence of
the Permanent Disability of the Optionee as to which the Optionee and the
Company cannot agree shall be determined in writing by a qualified independent
physician mutually acceptable to the Optionee and the Company. If the Optionee
and the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Permanent Disability
made in writing to the Company and the Optionee shall be final and conclusive
for all purposes of this Agreement (such inability is hereinafter referred to as
“Permanent Disability” or being “Permanently Disabled”).

Section 1.5. - Time Option

“Time Option” shall mean the right and option to acquire, on the terms and
conditions set forth herein, all or any part of an aggregate of the number of
shares of Common Stock, as shall be evidenced by entry in the Company’s
shareholder register, set forth on the signature page of this Agreement.

 

2



--------------------------------------------------------------------------------

ARTICLE II

GRANT OF OPTIONS

Section 2.1. - Grant of Options

For good and valuable consideration, on and as of the date hereof the Company
irrevocably grants to the Optionee a Time Option upon the terms and conditions
set forth in this Agreement.

Section 2.2. - Exercise Price

Subject to Section 2.4, the exercise prices of the shares of Common Stock
covered by the Time Option shall be as set forth on the signature page of this
Agreement.

Section 2.3. - No Guarantee of Employment

Nothing in this Agreement or in the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which are hereby expressly reserved, to terminate the employment
of the Optionee at any time for any reason whatsoever, with or without cause,
subject to the applicable provisions of, if any, the Optionee’s employment
agreement with the Company or its Subsidiaries or offer letter provided by the
Company or its Subsidiaries to the Optionee.

Section 2.4. - Adjustments to Option

The Option shall be adjusted pursuant to Sections 8 or 9 of the Plan, as
applicable. Any such adjustment made in good faith thereunder shall be final and
binding upon the Optionee, the Company and all other interested persons.

ARTICLE III

PERIOD OF EXERCISABILITY

Section 3.1. - Commencement of Exercisability

(a) So long as the Optionee continues to be employed by the Company or any of
its Subsidiaries, the Option shall become exercisable pursuant to the following
schedules:

(i) Time Option. Subject to clause (b)(i) below, the Time Option shall become
vested and exercisable                                 .

(b) Notwithstanding the foregoing, so long as the Optionee continues to be
employed by the Company or any of its Subsidiaries through the occurrence of a
Change in Control:

(i) the Time Option shall become immediately exercisable as to 100% of the
shares of Common Stock underlying such Time Option immediately prior to a Change
in Control (but only to the extent such Option has not otherwise terminated or
become exercisable).

 

3



--------------------------------------------------------------------------------

(c) Upon a termination of the Optionee’s employment for any reason (other than
for Cause by the Company or without Good Reason by the Optionee but which shall
include, for the avoidance of doubt, due to the Optionee’s death or Permanent
Disability):

(i) a pro-rata portion of the installment of the Time Option that would, but for
such termination, be scheduled to vest and become exercisable on              of
the year in which the termination occurs will become vested and exercisable upon
such termination, with such pro-rata portion determined based on the number of
days the Optionee was employed by the Company or any of its Subsidiaries during
the year, relative to the number of days of such full year.

(d) Notwithstanding the foregoing, no Option shall become exercisable as to any
additional shares of Common Stock (which do not otherwise become exercisable in
accordance with Section 3.1(a), (b) or (c) above) following the termination of
employment of the Optionee for any reason and any Option, which is unexercisable
as of the Optionee’s termination of employment, shall be immediately cancelled
without payment therefor.

Section 3.2. - Expiration of Option

Except as otherwise provided in Section 5 or 6 of the Management Stockholder’s
Agreement, the Optionee may not exercise the Option to any extent after the
first to occur of the following events:

(a) The tenth anniversary of the Grant Date, provided that the Optionee remains
employed by the Company or any of its Subsidiaries through such date;

(b) Six months after the Optionee is terminated by the Company or any of its
Subsidiaries without Cause or the Optionee terminates employment with Good
Reason (unless earlier terminated as provided in Section 3.2(e) below);

(c) The first anniversary of the date of the Optionee’s termination of
employment, if the Optionee’s employment is terminated by reason of death or
Permanent Disability (unless earlier terminated as provided in Section 3.2(e)
below);

(d) Immediately upon the date of the Optionee’s termination of employment by the
Company or its Subsidiaries for Cause or by the Optionee without Good Reason
(other than due to death or Permanent Disability);

(e) The date the Option is terminated pursuant to Section 4 of the Management
Stockholder’s Agreement; or

 

4



--------------------------------------------------------------------------------

(f) At the discretion of the Company, if the Committee so determines pursuant to
Section 9 of the Plan, the effective date of a merger, consolidation or other
capital change or transaction of the Company that is a Change in Control, in
which case, prior to such effective date, the Company shall provide no less than
ten (10) days prior written notice to the Optionee that the Company intends to
exercise its discretion and provide either (x) an opportunity for the Optionee
to exercise his Options (whether or not then vested), or (y) make payment to the
Optionee in respect of the termination of his Options upon such date.

ARTICLE IV

EXERCISE OF OPTION

Section 4.1. – Person Eligible to Exercise

Except as otherwise provided in the Management Stockholder’s Agreement, during
the lifetime of the Optionee, only he may exercise an Option or any portion
thereof. After the death of the Optionee, any exercisable portion of an Option
may, prior to the time when an Option becomes unexercisable under Section 3.2,
be exercised by his personal representative or by any person empowered to do so
under the Optionee’s will or under the then applicable laws of descent and
distribution.

Section 4.2. – Partial Exercise

Any exercisable portion of an Option or the entire Option, if then wholly
exercisable, may be exercised in whole or in part at any time prior to the time
when the Option or portion thereof becomes unexercisable under Section 3.2;
provided, however, that any partial exercise shall be for whole shares of Common
Stock only.

Section 4.3. – Manner of Exercise

An Option, or any exercisable portion thereof, may be exercised solely by
delivering to the General Counsel of the Company or his office all of the
following prior to the time when the Option or such portion becomes
unexercisable under Section 3.2:

(a) Notice in writing signed by the Optionee or the other person then entitled
to exercise the Option or portion thereof, stating that the Option or portion
thereof is thereby exercised, such notice complying with all applicable rules
established by the Committee;

(b) (i) Full payment (in cash or by check or by a combination thereof) for the
shares with respect to which such Option or portion thereof is exercised or
(ii) indication that the Optionee elects to have the number of Shares that would
otherwise be issued to the Optionee reduced by a number of Shares having an
equivalent Fair Market Value to the payment that would otherwise be made by
Optionee to the Company pursuant to clause (i) of this subsection (b);

(c) At any time that the Common Stock is not publicly traded on an established
securities market, a bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Optionee or other person then
entitled to exercise such Option or portion thereof, stating that the shares of
Common Stock are being acquired for his own account, for investment and without
any present intention of distributing or reselling

 

5



--------------------------------------------------------------------------------

said shares or any of them except as may be permitted under the Securities Act
of 1933, as amended (the “Act”), and then applicable rules and regulations
thereunder, and that the Optionee or other person then entitled to exercise such
Option or portion thereof will indemnify the Company against and hold it free
and harmless from any loss, damage, expense or liability resulting to the
Company if any sale or distribution of the shares by such person is contrary to
the representation and agreement referred to above; provided, however, that the
Committee may, in its reasonable discretion, take whatever additional actions it
deems reasonably necessary to ensure the observance and performance of such
representation and agreement and to effect compliance with the Act and any other
federal, provincial or state securities laws or regulations;

(d) Full payment to the Company (in cash or by check or by a combination
thereof) of all amounts which, under applicable law, it is required to withhold
upon exercise of the Option; and

(e) In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the option.

Without limiting the generality of the foregoing, the Committee may require an
opinion of counsel acceptable to it to the effect that any subsequent transfer
of shares acquired on exercise of an Option does not violate the Act. If the
Optionee is a resident of the United States, the written representation and
agreement referred to in subsection (c) above shall, however, not be required if
the shares to be issued pursuant to such exercise have been registered under the
Act, and such registration is then effective in respect of such shares.

Section 4.4. – Conditions to Issuance of Stock

The shares of stock issuable upon the exercise of an Option, or any portion
thereof, shall not be required to be so physically issued to the Optionee. For
the avoidance of doubt, shares shall be deemed to have been issued when
evidenced by entry in the Company’s shareholder register. Such shares shall be
fully paid and nonassessable. The Company shall not be required to issue or
deliver any certificate or certificates for shares of stock acquired upon the
exercise of an Option or portion thereof prior to fulfillment of all of the
following conditions:

(a) The obtaining of approval or other clearance from any state, provincial or
federal governmental agency which the Committee shall, in its reasonable and
good faith discretion, determine to be necessary or advisable (and the Company
and the Optionee shall each use reasonable efforts to obtain all such clearances
and approvals as soon as reasonably practicable);

(b) The lapse of such reasonable period of time following the exercise of the
Option as the Committee may from time to time establish for reasons of
administrative convenience or as may otherwise be required by applicable law;
and

(c) The execution by the Optionee of a Sale Participation Agreement with Luxco
(a “Sale Participation Agreement”) and a Management Stockholder’s Agreement.

 

6



--------------------------------------------------------------------------------

Section 4.5. – Rights as Stockholder

The holder of an Option shall not be, nor have any of the rights or privileges
of, a stockholder of the Company in respect of any shares he may be issued upon
the exercise of the Option or any portion thereof unless and until such shares
shall have been issued as evidenced by entry in the Company’s shareholder
register upon satisfaction of the conditions set forth in Section 4.4.

ARTICLE V

MISCELLANEOUS

Section 5.1. – Administration

The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon the Optionee, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or the Option. In its absolute discretion, the
Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan and this Agreement.

Section 5.2. – Option Not Transferable

Subject to applicable law to the contrary, neither the Option nor any interest
or right therein or part thereof shall be liable for the debts, contracts or
engagements of the Optionee or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5.2 shall not prevent transfers by will or by the
applicable laws of descent and distribution or to a partnership, limited
liability company, corporation, trust or custodianship, the beneficiaries of
which may include only the Optionee, his spouse (or ex-spouse) or his lineal
descendants (including adopted children) or, if at any time after any such
transfer there shall be no then living spouse or lineal descendants, then to the
ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.

Section 5.3. – Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its General Counsel, and any notice to be
given to the Optionee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section 5.3, either party
may hereafter designate a different address for notices to be given to it or
him. Any notice which is required to be given to the Optionee, shall, if the
Optionee is then deceased, be given to the Optionee’s personal representative if
such representative has previously informed the Company of his status and
address by written notice

 

7



--------------------------------------------------------------------------------

under this Section 5.3. Any notice shall have been deemed duly given (i) upon
electronic confirmation of facsimile, (ii) one business day following the date
sent when sent by overnight delivery and (iii) five (5) business days following
the date mailed when mailed by registered or certified mail return receipt
requested and postage prepaid, in each case as follows.

Section 5.4. – Titles; Pronouns

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement. The masculine pronoun
shall include the feminine and neuter, and the singular the plural, where the
context so indicates.

Section 5.5. – Applicability of Plan and Management Stockholder’s Agreement

The Option and the shares of Common Stock issued to the Optionee upon exercise
of the Option shall be subject to all of the terms and provisions of the Plan,
the Management Stockholder’s Agreement and the Sale Participation Agreement, to
the extent applicable to the Option and such shares. In the event of any
conflict between this Agreement and the Plan, the terms of the Plan shall
control. In the event of any conflict between this Agreement or the Plan and the
Management Stockholder’s Agreement, the terms of the Management Stockholder’s
Agreement shall control.

Section 5.6. – Amendment

This Agreement may be amended only by a writing executed by the parties hereto,
which specifically states that it is amending this Agreement.

Section 5.7. – Governing Law

The laws of the State of New York shall govern the interpretation, validity and
performance of the terms of this Agreement, except to the extent that the issue
or transfer of Stock shall be subject to mandatory provisions of the laws of The
Netherlands.

Section 5.8. – Arbitration

In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules, by a single independent arbitrator. Such
arbitration process shall take place within the Borough of Manhattan, in the
City of New York, New York. The decision of the arbitrator shall be final and
binding upon all parties hereto and shall be rendered pursuant to a written
decision, which contains a detailed recital of the arbitrator’s reasoning.
Judgment upon the award rendered may be entered in any court having jurisdiction
thereof. Each party shall bear its own legal fees and expenses. Notwithstanding
anything herein to the contrary, if the Employment Agreement contains a similar
provision relating to arbitration and/or dispute resolution, such provision in
the Employment Agreement shall govern any controversy hereunder.

 

8



--------------------------------------------------------------------------------

Section 5.9. – Code Section 409A

If any payments of money, delivery of shares of Common Stock or other benefits
due to the Participant hereunder could cause the application of an accelerated
or additional tax under Section 409A of the Code, such payments, delivery of
shares or other benefits shall be deferred if deferral will make such payment,
delivery of shares or other benefits compliant under Section 409A of the Code,
otherwise such payment, delivery of shares or other benefits shall be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to the Participant, that does not cause such an
accelerated or additional tax.

Section 5.10. – Counterparts

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

9



--------------------------------------------------------------------------------

VALCON ACQUISITION HOLDING B.V. By:     Its:     OPTIONEE:   [OPTIONEE] Address:
     

 

Aggregate number of shares of Common Stock for which the Time Option granted
hereunder is exercisable (100% of number of shares) at an exercise price per
share equal to USD $             (“Base Price”):                      
[# OF SHARES]

[SIGNATURE PAGE OF STOCK OPTION AGREEMENT]